DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #43 in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: 
#214 in FIG. 9 should reads “RULE SWAP REQUEST” and should read “ROLE SWAP REQUEST”; and
#234 in FIG. 14 reads “…STATE OF CHANGE…” and should read “…STATE OF CHARGE…”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in paragraph 25, line 4, “control circuitry” is mislabeled with reference #8; and
in paragraph 122, line 8, “…transmitted form device 2 to device 1…” should read “…transmitted from device 2 to device 1…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 contains the subject matter of an electronic device which has wireless power transmitting circuitry with its coil configured to transmit wireless power signals (see claim 1, lines 4-5) and is able to receive a communication (a state of charge query) from an additional device using frequency-shift keying (FSK) demodulation (claim 6, line 3). The instant application’s specification explains that FSK demodulation is used to receive a communication while simultaneously receiving power from a power transmission device (see paragraph 64, lines 11-14), which is also known in the art. The instant application’s specification does not enable one skilled in the art to make and/or use an electronic device capable of receiving a communication using FSK demodulation using the wireless power circuitry which is configured to transmit a power signal.
Alternatively, if Applicant’s intention for claim 6 is not to claim an electronic device capable of receiving a communication using FSK demodulation while configured to transmit a power signal, and claim 6 was incorrectly worded due to a drafting error, then it is unclear to the Examiner what Applicant’s intention is.
If Applicant’s intention for claim 6 is to claim an electronic device capable of receiving a communication using amplitude-shift keying (ASK) demodulation while configured to transmit a power signal, then claim 6 is a duplicate of claim 5. Claim 5 claims an electronic device capable of receiving a communication using “ASK communication” (claim 5, line 3) while its wireless power circuitry is configured to transmit a power signal (claim 1, lines 4-5). One of ordinary skill in the art would recognize that receiving a communication using ASK communication inherently consists of ASK demodulation, thus claim 6 would be a duplicate of claim 5.
If Applicant’s intention for claim 6 is to claim an electronic device capable of receiving a communication using FSK demodulation while its wireless power circuitry is configured to receive a power signal, then the limitation of switching the electronic device’s wireless power circuitry from power transmission mode to power reception mode (such as in claim 9) must be claimed prior to the limitation of using FSK demodulation to receive a communication.
For the purpose of identifying prior art, Examiner will read claim 6 to claim the electronic device uses FSK demodulation to receive a communication while its wireless power circuitry is configured to receive a power signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0119580 A1, hereafter Park) in view of Wang et al. (US 2015/0364946 A1, hereafter Wang).

	Regarding Claim 1, Park teaches an electronic device (electronic device #801 in FIG. 8, para [0049]) operable in a wireless charging system (shown in FIG. 8) with an additional electronic device (external electronic device #802 in FIG. 8, para [0049]), the electronic device comprising: 
a battery (battery #830 in FIG. 8, para [0049]) having a state of charge (a battery capable of being charged inherently has a state of charge); 
wireless power transmitting circuitry having a coil (the combination of wireless charging IC #840 and coil #850 in FIG. 8, para [0049]) configured to transmit wireless power signals (see para [0049], “…when the wireless charging IC 840 is in a Tx mode, transmit a wireless power signal through the coil 850 by using the wireless charging IC 840, …”); and
  control circuitry (controller #810 in FIG. 8) configured to: 
using the coil, transmit information to the additional electronic device that identifies a presence of the battery in the electronic device (see para. [0049], “…and transmit a signal obtained by FSK-modulating a transmission device parameter by using the communication circuit 841, to an external electronic device 802 through the coil 850…”; and para. [0049], “The transmission device parameter may include at least one of identification information on the electronic device 801, information on the battery 830, …”); 
using the coil, receive a communication from the additional electronic device (see para. [0049], “The controller 810 may be configured to, when the wireless charging IC 840 is in the Tx mode, receive a response signal on a signal obtained by modulating the transmission device parameter, from the external electronic device 802, …”; one of ordinary skill in the art would recognize that “receive a response signal on a signal obtained by modulating the transmission device parameter” is referring to using the power transmission coil to receive the signal through in-band communications); and 
transmit the state of charge of the battery to the additional electronic device using the coil (see para. [0107], “The transmission device parameter transmitted when the electronic device 801 is operated in the Tx mode is a capacity packet, and may include identification information on the electronic device 801, information on the battery 830,…”; one of ordinary skill in the art would recognize that “information on the battery 830” implies the state of charge of the battery).
	Park fails to teach: the communication from the additional electronic device comprises a state of charge query; and the electronic device transmits the state of charge of the battery to the additional device in response to receiving the state of charge query form the additional device.
	Wang teaches an electronic device (power transmitting apparatus #100 in FIG. 2), operable in a wireless charging system (shown in FIG. 2, see para. [0057]) with an additional electronic device (power receiving apparatus #200 in FIG. 2), which:
receives a communication from the additional electronic device comprising a state of charge query (see para [0040], “The data that is transmitted and received between the power transmitting apparatus 100 and the power receiving apparatus 200 may be implemented in the form of a message, and this message may include a request message, a response message, and an information message.”; and para. [0051], “Further, the request message may include the information request message for requesting information, and it may be understood that the information request message is a message for requesting the above-described information message.”; and para. [0052], “The information message may include at least one of the residual amount of the battery provided in the corresponding apparatus, the amount of power that is transmitted or received through the corresponding apparatus, and the charge amount of the battery provided in the corresponding apparatus.”); 
and transmits a state of charge of the battery to the additional device in response to receiving the state of charge query form the additional device (one of ordinary skill in the art recognizes that Wang’s “information message” discussed above, which includes the battery’s state of charge, may be sent in response to the “information request message”).
	It would have been obvious to one of ordinary skill in the art to modify the communication received by the electronic device taught by Park to include in the status of charge query taught by Wang in order to allow the additional electronic device to make control decisions for the wireless charging system which rely on knowledge of the state of charge of the electronic device’s battery, increasing the adaptability of the system to different charging scenarios.

	Regarding claims 2 and 3, Park in view of Wang teaches the electronic device of claim 1. Park further teaches the electronic device whereas receiving the communication from the additional electronic device, and transmitting the state of charge of the battery to the additional electronic device, comprises transmitting/receiving the communication to/from the additional electronic device while transmitting, using the coil, the wireless power signals to a wireless charging coil in the additional electronic device (see para [0056] and FIG. 3, “For example, the in-band communication may be a scheme in which data may be exchanged between the first electronic device 301 and the second electronic device 302 through frequency or amplitude modulation of a wireless power transmission signal in a situation of transmitting wireless power between the coils 350.”).
The communication signal received by the electronic device from the additional electronic device, taught by Park, was modified above (regarding claim 1) to include the status of charge query taught by Wang.

	Regarding claim 5, Park in view of Wang teaches the electronic device of claim 1. Park further teaches the electronic device wherein receiving the communication from the additional electronic device comprises receiving the communication from the additional electronic device using amplitude-shift keying (ASK) communication (see para [0056] and FIG. 3, “For example, the in-band communication may be a scheme in which data may be exchanged between the first electronic device 301 and the second electronic device 302 through frequency or amplitude modulation of a wireless power transmission signal in a situation of transmitting wireless power between the coils 350.”; one of ordinary skill in the art would recognize that the term “amplitude modulation” disclosed by Park refers to using “amplitude-shift keying communication”).
The communication signal taught by Park was modified above (regarding claim 1) to include the status of charge query taught by Wang.

	Regarding claim 6, Park in view of Wang teaches the electronic device of claim 1. Park further teaches the electronic device wherein receiving the communication from the additional electronic device comprises receiving the communication from the additional electronic device using frequency-shift keying demodulation (see para [0056] and FIG. 3, “For example, the in-band communication may be a scheme in which data may be exchanged between the first electronic device 301 and the second electronic device 302 through frequency or amplitude modulation of a wireless power transmission signal in a situation of transmitting wireless power between the coils 350.”; one of ordinary skill in the art would recognize that the term “frequency or amplitude modulation” disclosed by Park includes the actions of transmitting a communication using frequency shift-keying (FSK) modulation of the wireless power signal, and receiving a communication using FSK demodulation of the wireless power signal).
The communication signal taught by Park was modified above (regarding claim 1) to include the status of charge query taught by Wang.
	Note that the Examiner assumes Applicant’s intention for the electronic device of claim 6 is to have its wireless power circuitry configured in a power reception mode to be able to receive the communication using FSK demodulation. See the previous rejection of claim 6 under 35 U.S.C. 112(a) for the specification not enabling one of ordinary skill in the art the make and/or use an electronic device capable of receiving a communication using FSK demodulation using wireless power circuitry which is configured to transmit a power signal.

	Regarding claim 7, Park in view of Wang teaches the electronic device of claim 5. Park further teaches the electronic device wherein transmitting the information to the additional electronic device that identifies the presence of the battery in the electronic device comprises transmitting the information to the additional electronic device that identifies the presence of the battery in the electronic device using frequency-shift keying modulation (see para [0056] and FIG. 3, “For example, the in-band communication may be a scheme in which data may be exchanged between the first electronic device 301 and the second electronic device 302 through frequency or amplitude modulation of a wireless power transmission signal in a situation of transmitting wireless power between the coils 350.”; one of ordinary skill in the art would recognize that the term “frequency or amplitude modulation” disclosed by Park includes the actions of transmitting a communication using FSK modulation of the wireless power signal, and receiving a communication using FSK demodulation of the wireless power signal).

Alternatively, claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang as applied to claim 1 above, and further in view of Garbus et al. (US 2019/0058360 A1, hereafter Garbus).

	Regarding claims 5-7, Park in view of Wang teaches the electronic device of claim1. Park in view of Wang, as applied to claim 1, is silent to the electronic device: receives communications from the additional electronic device using amplitude-shift keying communication; receives communications from the additional electronic device using frequency-shift keying demodulation; and transmits communications to the additional device using frequency shift keying modulation.
	Garbus teaches an electronic device (power transmitting device #12 in FIG. 1), operable in a wireless charging system (system #8 in FIG. 1) with an additional electronic device (power receiving device #24 in FIG. 1), the electronic device comprising wireless power transmitting circuitry (power transmitting circuitry #52 in FIG. 1 and 2) having a coil (coils 42 in FIG. 1 and 2) configured to transmit wireless power signals (signal #44 in FIG. 1 and 2), wherein using the coil: 
the electronic device which is configured to receive the wireless power signal uses FSK demodulation to receive communications from the power transmitter (see para. [0023]), and uses ASK modulation to transmit communications to the power transmitter (see para. [0024]); and
		the electronic device which is configured to transmit the wireless power signal uses FSK modulation to transmit communications to the power receiver (see para. [0023]), and uses ASK demodulation to receive communications from the power receiver (see para. [0024]).
	It would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Park (in view of Wang) to include the in-band communication scheme taught by Garbus in order to transmit communications back and forth between the devices in the system while power is simultaneously being wirelessly conveyed between the devices.
	Note that the Examiner assumes Applicant’s intention for the electronic device of claim 6 is to have its wireless power circuitry configured in a power reception mode to be able to receive the communication using FSK demodulation. See the previous rejection of claim 6 under 35 U.S.C. 112(a) for the specification not enabling one of ordinary skill in the art the make and/or use an electronic device capable of receiving a communication using FSK demodulation using wireless power circuitry which is configured to transmit a power signal.

Claims 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang as applied to claim 1 above, and further in view of Cha (US 2016/0190861 A1, hereafter Cha).

	Regarding claim 4, Park in view of Wang teaches the electronic device of claim 1, however, as applied to claim 1 above, is silent to the electronic device wherein transmitting the information to the additional electronic device that identifies the presence of the battery in the electronic device comprises transmitting the information to the additional electronic device that identifies the presence of the battery in the electronic device during a configuration phase and wherein40P50193US 1 transmitting the state of charge of the battery to the additional electronic device using the coil comprises transmitting the state of charge of the battery to the additional electronic device using the coil during a power transfer phase. 
	Cha teaches an electronic device (electronic device #810 in FIG. 8), operable in a wireless charging system (shown in FIG. 8) with an additional electronic device (electronic device #820, FIG. 8), wherein transmitting the information to the additional electronic device that identifies the presence of the battery in the electronic device comprises transmitting the information to the additional electronic device that identifies the presence of the battery in the electronic device during a configuration phase (see para. [0090], “…the electronic device transmits charging information (hereafter, charging score) related to the battery 460 (such as first battery) through the communication unit 420, and receives a charging score related to a battery of an external electronic device through the communication unit 420.”; and see FIG. 10 and para. [0125], where Cha teaches charging scores are exchanged between the two devices at step 1013, immediately after initial detection of the external electronic device and before charging begins in step 1017; one of ordinary skill in the art would recognize the combination of step 1013 and step 1015 in FIG. 10 to be the configuration phase) and wherein transmitting the state of charge of the battery to the additional electronic device using the coil comprises transmitting the state of charge of the battery to the additional electronic device using the coil during a power transfer phase (see FIG. 10 and para [0134], “…the control unit 400 performs a charging operation of the decided charging mode, and generates and transmits a changed charging score to the external electronic device according to the charging operation at operation 1017.”).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Wang) to transmit the information identifying the presence of the battery to the additional electronic device during the configuration phase, and the state of charge of the battery to the additional electronic device during the power transfer phase, as taught by Cha, in order for the additional electronic device to initially identify the electronic device as a battery-powered device, and throughout the charging operation monitor how its power consumption is effecting the state of charge of the electronic device’s battery, allowing the wireless power system to adapt to a variety of charging conditions with various control operations initiated by the additional electronic device.

	Regarding claim 8, Park in view of Wang teaches the electronic device of claim 1. Park further teaches the control circuitry is configured to receive a mode change request from the additional electronic device (see para [0049], “… when the wireless charging IC 840 is in an Rx mode, receive wireless power by using the wireless charging IC 840 to charge the battery 830, and transmit a signal obtained by ASK-modulating a reception device parameter by using the communication circuit 841, to the external electronic device 802 through the coil 850.”; and see para. [0049], “The reception device parameter may include at least one of information on a request for change of a charging mode…”; and see FIG. 3 showing that the electronic device #301 and the external electronic device #302 are identical and can each act in transmission mode, shown in FIG. 8, or reception mode, shown in FIG. 9).
Park in view of Wang, as applied to claim 1 above, fails to teach the electronic device wherein the control circuitry is configured to receive the mode change request after transmitting the state of charge of the battery to the additional electronic device.
	Cha teaches the electronic device wherein the control circuitry is configured to, after transmitting the state of charge of the battery to the additional electronic device using the coil, execute a mode change (see FIG. 13 and para. [0146], where at step 1323, the device which is controlling the charging operation decides it is necessary for the devices to switch roles between transmitting device and receiving device, and executes the mode change at step 1325; additionally, the initial exchange of charging scores, which includes the state of charge of the battery, at step 1317 occurs before the role swap decision at step 1323 occurs).
	It would have been obvious to one of ordinary skill in the art to further modify the wireless power system taught by Park (in view of Wang) to receive the mode change request from the additional electronic device after transmitting the state of charge of the battery to the additional electronic device as taught by Cha, in order for the additional electronic device to coordinate a change in the direction of wireless charging between the devices in response to the state of charge of the battery in the electronic device, allowing automatic transition to a more advantageous charging situation without input from the user.

	Regarding claim 9, Park in view of Wang, and further in view of Cha, teaches the electronic device of claim 8 wherein the control circuitry is configured to receive a mode change request from the additional electronic device.
Park in view of Wang, and further in view of Cha, as applied to claim 8 above, fails to teach the electronic device wherein the control circuitry is configured to switch the coil to a power receiving mode in which the coil is configured to receive wireless power signals.
	Cha further teaches the electronic device wherein the control circuitry is configured to switch the coil to a power receiving mode in which the coil is configured to receive wireless power signals (see FIG. 13 and para. [0146], “If the switchover between the charging and charged operation is necessary, the control unit 400 identifies it at operation 1323, and decides the charging device and the device to be at operation 1325. Subsequently, the control unit 400 returns to operation 1317 and repeats the same operations.”).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Wang and Cha) to switch the coil to a power receiving mode, as taught by Cha, in response to receiving the mode change request from the additional electronic device, in order to execute a role swap during a bidirectional wireless charging operation between the devices, completing the automatic transition to a more advantageous charging situation without input from the user.

	Regarding claim 10, Park in view of Wang teaches the electronic device of claim 1, however, as applied to claim 1 above, fails to teach the electronic device wherein the control circuitry is further 41P50193US 1configured to, after transmitting the state of charge of the battery to the additional electronic device, responsive to the additional electronic device being coupled to a wired power source, switch the coil from a transmitting mode in which the coil is configured to transmit wireless power signals to a receiving mode in which the coil is configured to receive wireless power signals.
	Cha teaches the electronic device wherein the control circuitry is further 41P50193US 1configured to, after transmitting the state of charge of the battery to the additional electronic device, responsive to the additional electronic device being coupled to a wired power source, switch the coil from a transmitting mode in which the coil is configured to transmit wireless power signals to a receiving mode in which the coil is configured to receive wireless power signals (see FIG. 13 and para. [0146], “Further, if another electronic device is connected or an external power is supplied to the charger, the switchover between the charging and charged operation is necessary. If the switchover between the charging and charged operation is necessary, the control unit 400 identifies it at operation 1323, and decides the charging device and the device to be at operation 1325.”; additionally, table 2, preceding para. [0105], shows that when a travel adapter (i.e. a wired power source) is connected to a device, the device’s charger score becomes the maximum score of 100, leading to the swap of roles in step 1323 if necessary; additionally, the initial exchange of charging scores, which includes the state of charge of the battery, at step 1317 occurs before the role swap decision at step 1323 occurs).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Wang) to switch from a power transmission mode to a power reception mode responsive to the additional electronic device being coupled to a wired power source, as taught by Cha, in order to make the wireless charging system more efficient by allowing a device which is connected to a wired power source to automatically become the power transmission device without input form the user.

	Regarding claim 11, Park in view of Wang teaches the electronic device of claim 1, however, as applied to claim 1 above, fails to teach the electronic device wherein the control circuitry is further configured to, after transmitting the state of charge of the battery to the additional electronic device, responsive to the electronic device being decoupled from the additional electronic device and coupled to a different electronic device, switch the coil from a transmitting mode in which the coil is configured to transmit wireless power signals to a receiving mode in which the coil is configured to receive wireless power signals.
	Cha teaches the electronic device wherein the control circuitry is further configured to, after transmitting the state of charge of the battery to the additional electronic device, responsive to the electronic device being decoupled from the additional electronic device and coupled to a different electronic device, switch the coil from a transmitting mode in which the coil is configured to transmit wireless power signals to a receiving mode in which the coil is configured to receive wireless power signals (see para [0123], “Further, the wireless charging of an electronic device is performed by dynamically readjusting a charging score when an electronic device is disconnected while performing the charging/charged operation”; also see FIG. 13 and para. [0146], “Further, if another electronic device is connected or an external power is supplied to the charger, the switchover between the charging and charged operation is necessary.”; one of ordinary skill in the art would recognize that in accordance with Cha’s teachings, if the additional device is decoupled and another device is coupled, charging scores are reanalyzed and the electronic device may switch from transmission mode to reception mode).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Wang) to switch from a power transmission mode to a power reception mode responsive to being decoupled from the additional electronic device and being coupled to a different electronic device, as taught by Cha, in order to enable the electronic device to automatically choose and execute the most advantageous charging operation when the additional device is swapped for a new additional device without needing an input decision form the user. 

Claims 12-14, 16, 18-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cha.

	Regarding claim 12, Park teaches an electronic device (external electronic device #802 in FIG. 8) configured to receive wireless power from an additional electronic device (electronic device #801 in FIG. 8), the electronic device comprising: 
a coil (coil #850 in FIG. 8; and see FIG. 3 showing that both device in the wireless power system are identical) configured to receive wireless power signals from the additional electronic device (see para. [0049], “An electronic device (e.g., an electronic device 801 of FIG. 8) … wherein the controller 810 is configured to, when the wireless charging IC 840 is in a Tx mode, transmit a wireless power signal through the coil 850 by using the wireless charging IC 840, and transmit a signal obtained by FSK-modulating a transmission device parameter by using the communication circuit 841, to an external electronic device 802 through the coil 850.”); and 
control circuitry (controller #810 in FIG. 8; and see FIG. 3 showing that both device in the wireless power system are identical) configured to: 
using the coil, receive a message indicative of a state of charge associated with a battery of the additional electronic device (see para [0049], An electronic device (e.g., an electronic device 801 of FIG. 8) … wherein the controller 810 is configured to, when the wireless charging IC 840 is in a Tx mode, transmit a wireless power signal through the coil 850 by using the wireless charging IC 840, and transmit a signal obtained by FSK-modulating a transmission device parameter by using the communication circuit 841, to an external electronic device 802 through the coil 850.”; and see para. [0107], “The transmission device parameter transmitted when the electronic device 801 is operated in the Tx mode is a capacity packet, and may include identification information on the electronic device 801, information on the battery 830, …”; one of ordinary skill in the art would recognize that “information on the battery 830” implies the state of charge of the battery); and
present a visible notification, the notification indicating a stop in wireless power transfer (see para. [0087], “The display 160 may display one or more external devices connected to the electronic device 501, may display the residual power level of the battery of the connected external device, or may display whether electric power is being supplied to the connected external device or electric power is being received from the connected external device”; also see para. [0087], “The display 160 may display a screen that displays information on the display 160 of the connected external device.”; also see para. [0091], “The electronic device 601 may display a notification that indicates that the wireless power Tx mode is deactivated, through the display 160, if the Tx mode is deactivated.”; one of ordinary skill in the art would recognize that Park teaches the power transmission device may display a notification that the power transmission mode is deactivated, and in turn, the power reception device may display the information which is on the display of the power transmission device, including the notification that the power transmission mode is deactivated along with the state of charge of the battery of the transmission device).
	Park fails to teach the electronic device wherein the control circuitry is configured to: determine whether the state of charge is below a threshold; and responsive to determining that the state of charge is below the threshold, present the notification indicating a stop in wireless power transfer due to the state of charge of the battery.
	Cha teaches an electronic device (electronic device #820 in FIG. 8) configured to receive wireless power from an additional electronic device (electronic device #810 in FIG. 8) comprising control circuitry (see para. [0135], control unit #400 in FIG. 4, shown in detail in FIG. 5) which is configured to: 
determine whether the state of charge is below a threshold; and 
responsive to determining that the state of charge is below the threshold, stop wireless power transfer due to the state of charge of the battery (see FIG. 10 and para [0135], “If the charging/charged state satisfies a predetermined condition while performing the charging/charged operation, the control unit 400 terminates the charging/charged operation at operation 1019. The control unit 400 compares and analyzes a charging score received from the external electronic device with its own charging score, and terminates the charging if the received charging score and its own charging score have a predetermined value... Further, the predetermined value of its own charging score and the charging score of the external electronic device have a difference within a predetermined range or may have a critical charging value having a specific size.”).
	It would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Park to present the visible notification indicating a stop in wireless power transfer responsive to determining the state of charge is below a threshold and terminating wireless power transfer, as taught by Cha, in order to notify the user that the power transfer is terminating, allowing the user to recognize the state of charge of the battery in the power transmission device and connect an wired power source to the power transmission device if they wish for the wireless power transfer to continue.

	Regarding claim 13, Park in view of Cha teaches the electronic device of claim 12. Park further teaches the electronic device wherein power from the battery of the additional electronic device is used to provide the wireless power signals that are received by the coil (see FIG. 7A and para. [0094], “Referring to FIG. 7A, the electronic device 701 (e.g., the electronic device 101 of FIG. 1) may activate a wireless power Tx mode based on a user input, and may wirelessly supply electric power to the external electronic device 702 by using electric power of the battery 510 (e.g., the batter 510 of FIG. 5) if the wireless power Tx mode is activated.”).

	Regarding claim 14, Park in view of Cha teaches the electronic device of claim 12. Park further teaches the electronic device wherein receiving the message indicative of the state of charge associated with the battery of the additional electronic device comprises receiving the message indicative of the state of charge associated with the battery of the additional electronic device while receiving, using the coil, the wireless power signals from the additional electronic device (see para [0056] and FIG. 3, “For example, the in-band communication may be a scheme in which data may be exchanged between the first electronic device 301 and the second electronic device 302 through frequency or amplitude modulation of a wireless power transmission signal in a situation of transmitting wireless power between the coils 350.”).

	Regarding claim 16, Park in view of Cha teaches the electronic device of claim 12. Park further teaches the electronic device further comprising a display, wherein presenting the visible notification comprises displaying the visible notification on the display (display panel #411 in FIG. 4, also display 160 in FIG. 1; see para. [0087], “The display 160 … may display whether electric power is being supplied to the connected external device or electric power is being received from the connected external device”).

	Regarding claim 18, Park teaches an electronic device (electronic device #801 in FIG. 8) operable in a wireless charging system (shown in FIG. 8) with an additional electronic device (external electronic device #802 in FIG. 8), the electronic device comprising: 
wireless power circuitry including a coil (the combination of wireless charging IC #840 and coil #850 in FIG. 8); 
a battery (battery #830 in FIG. 8) having a state of charge (a battery capable of being charged inherently has a state of charge) and configured to power the wireless power circuitry (see FIG. 7A and para. [0094], “Referring to FIG. 7A, the electronic device 701 (e.g., the electronic device 101 of FIG. 1) may activate a wireless power Tx mode based on a user input, and may wirelessly supply electric power to the external electronic device 702 by using electric power of the battery 510 (e.g., the batter 510 of FIG. 5) if the wireless power Tx mode is activated.”); and 
control circuitry (controller #810 in FIG. 8) configured to: 
operate the wireless power circuitry in a transmitting mode in which the coil transmits wireless power signals to an additional coil of the additional electronic device (see para. [0049], “…when the wireless charging IC 840 is in a Tx mode, transmit a wireless power signal through the coil 850 by using the wireless charging IC 840, and transmit a signal obtained by FSK-modulating a transmission device parameter by using the communication circuit 841, to an external electronic device 802 through the coil 850, …”); and
while in the transmitting mode, use the coil to transmit the state of charge of the battery to the additional coil (see para. [0107], “The transmission device parameter transmitted when the electronic device 801 is operated in the Tx mode is a capacity packet, and may include identification information on the electronic device 801, information on the battery 830,…”; one of ordinary skill in the art would recognize that “information on the battery 830” implies the state of charge of the battery).43P50193US 1
Park fails to teach the control circuitry configured to, after transmitting the state of charge of the battery to the additional coil, switch the wireless power circuitry from the transmitting mode to a receiving mode in which the coil receives wireless power signals. 
Cha teaches an electronic device (electronic device #810 in FIG. 8), operable in a wireless charging system (shown in FIG. 8) with an additional electronic device (electronic device #820 in FIG. 8), comprising control circuitry (control unit #400 in FIG. 4, shown in detail in FIG. 5) configured to:
	after transmitting the state of charge of the battery to the additional coil, switch the wireless power circuitry from the transmitting mode to a receiving mode in which the coil receives wireless power signals (see FIG. 13 and para. [0146], where at step 1323, the device which is controlling the charging operation decides it is necessary for the devices to switch roles between transmitting device and receiving device, and executes the mode change at step 1325; additionally, the initial exchange of charging scores, which includes the state of charge of the battery, at step 1317 occurs before the role swap decision at step 1323 occurs).
	It would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Park to switch from a power transmission mode to a power reception mode in after transmitting the state of charge of the battery to the additional electronic device, as taught by Cha, in order for the system to coordinate a change in the direction of wireless charging between the devices in response to the state of charge of the battery in the electronic device, allowing automatic transition to a more advantageous charging situation without input from the user.

	Regarding claim 19, Park in view of Cha teaches the electronic device of claim 18, however, as applied to claim 18 above, fails to teach the electronic device wherein switching the wireless power circuitry from the transmitting mode to the receiving mode, in which the coil receives wireless power signals, comprises switching the wireless power circuitry from the transmitting mode to the receiving mode responsive to the additional electronic device being coupled to a wired power source.
	Cha further teaches the electronic device wherein switching the wireless power circuitry from the transmitting mode to the receiving mode, in which the coil receives wireless power signals, comprises switching the wireless power circuitry from the transmitting mode to the receiving mode responsive to the additional electronic device being coupled to a wired power source (see FIG. 13 and para. [0146], “Further, if another electronic device is connected or an external power is supplied to the charger, the switchover between the charging and charged operation is necessary. If the switchover between the charging and charged operation is necessary, the control unit 400 identifies it at operation 1323, and decides the charging device and the device to be at operation 1325.”; additionally, table 2, preceding para. [0105], shows that when a travel adapter (i.e. a wired power source) is connected to a device, the device’s charger score becomes the maximum score of 100, leading to the swap of roles in step 1323 if necessary).
	It would have been obvious to one of ordinary skill in the art to further modify the device taught by Park (in view of Cha) to switch from a power transmission mode to a power reception mode responsive to the additional electronic device being coupled to a wireless power source, as taught by Cha, in order to make the wireless charging system more efficient by allowing a device which is connected to a wired power source to automatically become the power transmission device without input form the user.
	
	Regarding claim 20, Park in view of Cha teaches the electronic device of claim 18, however, as applied to claim 18 above, fails to teach the electronic device wherein switching the wireless power circuitry from the transmitting mode to the receiving mode, in which the coil receives wireless power signals, comprises switching the wireless power circuitry from the transmitting mode to the receiving mode, responsive to the coil being decoupled from the additional coil, and inductively coupled to a different coil of a different electronic device.
	Cha teaches the electronic device wherein switching the wireless power circuitry from the transmitting mode to the receiving mode, in which the coil receives wireless power signals, comprises switching the wireless power circuitry from the transmitting mode to the receiving mode responsive to the coil being decoupled from the additional coil and inductively coupled to a different coil of a different electronic device (see para [0123], “Further, the wireless charging of an electronic device is performed by dynamically readjusting a charging score when an electronic device is disconnected while performing the charging/charged operation”; also see FIG. 13 and para. [0146], “Further, if another electronic device is connected or an external power is supplied to the charger, the switchover between the charging and charged operation is necessary.”; one of ordinary skill in the art would recognize that in accordance with Cha’s teachings, if the additional device is decoupled and another device is coupled, charging scores are reanalyzed and the electronic device may switch from transmission mode to reception mode).
It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park in view of Cha to switch from a power transmission mode to a power reception mode responsive to being decoupled from the additional electronic device and being coupled to a different electronic device, as taught by Cha, in order to enable the electronic device to automatically choose and execute the most advantageous charging operation when the additional device is swapped for a new additional device without needing an input decision form the user.

Regarding claim 22, Park in view of Cha teach the electronic device of claim 18, however, as applied to claim 18 above, fails to teach the electronic device wherein the control circuitry is configured to receive information from the additional electronic device indicating that the additional electronic device is connected to a wired power source, wherein using the coil to transmit the state of charge of the battery to the additional coil comprises using the coil to transmit the state of charge of the battery to the additional coil in accordance with receiving the information from the additional electronic device indicating that the additional electronic device44P50193US 1 is connected to the wired power source.
Cha further teaches the electronic device wherein the control circuitry is configured to receive information from the additional electronic device indicating that the additional electronic device is connected to a wired power source (see table 2, preceding para. [0105], shows that when a travel adapter (i.e. a wired power source) is connected to a device, the device’s charger score becomes the maximum score of 100, thus the additional device’s charger score indicates that a wired power source is connected) wherein using the coil to transmit the state of charge of the battery to the additional coil comprises using the coil to transmit the state of charge of the battery to the additional coil in accordance with receiving the information from the additional electronic device indicating that the additional electronic device44P50193US 1 is connected to the wired power source (see FIG. 10 and para. [0126], charger scores are exchanged between the devices in step 1013, and again after charging has begun in step 101; one of ordinary skill in the art would recognize that the additional electronic device may transmit its charging score indicating it has been connected to a wired power source, and in response, transmit the state of charge of its battery as part of its charging score).
It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Cha) to receive information indicating the additional device is connected to a wired power source, as taught by Cha, and in accordance with receiving that information, transmit the state of charge to the additional device in order for the electronic device to communicate to the additional electronic device that the additional device should initiate the mode change request process, allowing a device which is connected to a wired power source to automatically become the power transmission device without input form the user.

Regarding claim 23, Park in view of Cha teaches the electronic device of claim 18. Park further teaches the electronic device wherein the battery (battery #830 of electronic device #801 in FIG. 8) is a first battery and the state of charge is a first state of charge and wherein the control circuitry (controller #810 of electronic device #801 in FIG. 8) is configured to: 
receive a second state of charge for a second battery of the additional electronic device from the additional electronic device (FIG. 3 shows that the two electronic devices in the system are identical; see para. [0049], “…when the wireless charging IC 840 is in an Rx mode, receive wireless power by using the wireless charging IC 840 to charge the battery 830, and transmit a signal obtained by ASK-modulating a reception device parameter by using the communication circuit 841, to the external electronic device 802 through the coil 850.”; see para [0114], “The reception device parameter transmitted when the electronic device 801 is operated in the Rx mode may include … information on the battery 830.”; one of ordinary skill in the art would recognize that “information on the battery 830” implies a state of charge of the battery; one of ordinary skill in the art would also recognize that although para. [0049] describes the electronic device sending the reception device parameter when in reception mode, the two devices are identical, and if the external electronic device is in a reception mode, it sends the reception device parameter to the electronic device); and
uses the coil to transmit the state of charge of the battery to the additional coil (see para. [0107], “The transmission device parameter transmitted when the electronic device 801 is operated in the Tx mode is a capacity packet, and may include identification information on the electronic device 801, information on the battery 830,…”; one of ordinary skill in the art would recognize that “information on the battery 830” implies the state of charge of the battery).
Park fails to teach the electronic device wherein it compares the first state of charge to the second state of charge.
Cha further teaches the electronic device wherein it compares (see para. [0100], “When deciding a charging a or charged mode, the charging controller 500 compares a received charging score with its own charging score and decide the charging mode if its own charging score is greater than the received charging score, and decides the charged mode if the received charging score is greater than its own charging score.”) the first state of charge (charging score for electronic device #810 in FIG. 8) to the second state of charge (charging score for electronic device #820 in FIG. 8).
It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Cha) to compare the state of charge of the first battery with the state of charge of the second battery, as taught by Cha, and in response to that comparison, transmit the state of charge of the first battery to the additional device in order to enable the additional electronic device, which may be located on top of the electronic device, to notify the user of the state of charge of the electronic device using the display of the additional electronic device, when the state of charge of the battery of the electronic device is lower than the state of charge of the additional electronic device.

Regarding claim 24, Park in view of Cha teaches the electronic device of claim 18. Park further teaches the electronic device wherein the control circuitry is configured to use the coil to send information to the additional coil using amplitude-shift keying modulation (see para. [0049], “…when the wireless charging IC 840 is in an Rx mode, receive wireless power by using the wireless charging IC 840 to charge the battery 830, and transmit a signal obtained by ASK-modulating a reception device parameter by using the communication circuit 841, to the external electronic device 802 through the coil 850.”).
	Park in view of Cha, as applied to claim 18 above, fails to teach the information is sent after switching the wireless power circuitry from the transmitting mode to the receiving mode.
	Cha further teaches the information is sent after switching the wireless power circuitry from the transmitting mode to the receiving mode (see FIG. 13, after the charging mode is switched in step 1325, the charging scores are exchanged when step 1317 is revisited).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Cha) to send the information after switching from the transmission mode to the reception mode, as taught by Cha, in order to allow the additional electronic device to continue monitoring the state of charge of the electronic device, allowing for the additional electronic device to make informed control decisions going forward in the charging operation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cha as applied to claim 12 above, and further in view of Kim et al. (US 2020/0119581 A1, hereafter Kim).

Regarding claim 15, Park in view of Cha teaches the electronic device of claim 12, however, as applied to claim 12 above, is silent to the electronic device wherein the threshold is between 1% and 30%.
Kim teaches a wireless power system (shown in FIG. 3 and FIG. 6A) in which the decision to terminate the wireless power transmission is based on the state of charge of the transmission device’s (electronic device #601 in FIG. 6A) battery (battery #510 in FIG. 5) being below a threshold, and the threshold is between 1% and 30% (see para. [0132], “For example, if the remaining capacity of the battery 510 is less than or equal to a designated value {for example, the state of charge (SOC) is less than N % (e.g., 15%, 20%, or 30%)}, the electronic device 601 may automatically deactivate the wireless power Tx mode, or may deactivate a UI icon for activating the wireless power Tx mode.”).
It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Cha) to use a threshold between 1% and 30%, as taught by Kim, in order to allow the power transmission device to provide a large share of its own stored charge, without fully depleting the transmission device of its stored charge.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cha as applied to claim 12 above, and further in view of Garbus.

Regarding claim 17, Park in view of Cha teaches the electronic device of claim 12. Park further teaches the electronic device wherein the electronic device receives the message indicative of the state of charge associated with the battery of the additional electronic device.
Park in view of Cha, as applied to claim 12 above, is silent to the electronic device receiving the message using frequency-shift keying demodulation.
Garbus teaches an electronic device (power receiving device #24 in FIG. 1) configured to receive wireless power from an additional electronic device (power transmitting device #24 in FIG. 1), the electronic device comprising: 
a coil (coil #48 in FIG. 1 and 2) configured to receive wireless power signals (signal #44 in FIG. 1 and 2) from the additional electronic device; and 
control circuitry (control circuitry #30 in FIG. 1) configured to use FSK demodulation to receive communications from the additional electronic device (see para. [0023], “In device 24, coil 48 is used to receive signals 44. Power receiving circuitry 54 uses the received signals on coil 48 and rectifier 50 to produce DC power. At the same time, wireless transceiver circuitry 46 uses FSK demodulation to extract the transmitted in-band data from signals 44.”).
It would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Park (in view of Cha) to include the in-band communication scheme taught by Garbus in order to transmit communications between the devices in the system while power is simultaneously being wirelessly conveyed between the devices.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cha as applied to claim 18 above, and further in view of Kim.

	Regarding claim 21, Park in view of Cha teaches the electronic device of claim 18, wherein the control circuitry is configured to, using the coil, transmit the state of charge of the battery to the additional coil.
	Park in view of Cha, as applied to claim 18 above, fails to teach the electronic device wherein the control circuitry is configured to determine whether the state of charge is below a threshold, and transmit the state of charge of the battery to the additional coil in accordance with determining that the state of charge is below the threshold. 
	Kim teaches the electronic device (electronic device #501 in FIG. 5) wherein the control circuitry (control logic #536 in FIG. 5) is configured to determine whether the state of charge is below a threshold (see para. [0207], “For example, the designated value may be 50%, and the electronic device 501 may determine whether or not the remaining capacity of the battery 510 exceeds 50%. If the remaining capacity of the battery 510 is greater than or equal to a designated value (e.g., 50%), the electronic device 501 may maintain the transmission of the first designated electric power.”).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Cha) determine whether the state of charge is below a threshold, as taught by Kim, and to transmit the state of charge to the additional device in accordance with the determination in order to alert the additional electronic device that the state of charge of the battery of the electronic device is not sufficient enough to support the charging operation, allowing the additional electronic device, which may be located on top of the electronic device, to alert the user by displaying a notification.
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cha as applied to claim 24 above, and further in view of Garbus.

	Regarding claim 25, Park in view of Cha teaches the electronic device of claim 24 wherein the control circuitry is configured to use the coil to receive information from the additional coil after (see Cha, FIG. 13, where charging scores are initially exchanged at step 1317 and exchanged again after the charging mode is swapped at step 1325; one of ordinary skill in the art would recognize that a charging score is received by the electronic device after a charging score is sent by the electronic device) sending the information to the additional coil using amplitude-shift keying modulation (see Park, para. [0049], “…when the wireless charging IC 840 is in an Rx mode, receive wireless power by using the wireless charging IC 840 to charge the battery 830, and transmit a signal obtained by ASK-modulating a reception device parameter by using the communication circuit 841, to the external electronic device 802 through the coil 850.”). 
	Park in view of Cha, as applied to claim 24 above, is silent to the information being received using FSK demodulation.
Garbus teaches an electronic device (power receiving device #24 in FIG. 1) in a wireless charging system (system #8 in FIG. 1) with an additional electronic device (power transmitting device #24 in FIG. 1), the electronic device comprising: 
wireless power circuitry including a coil (power receiving circuitry #54 and coil #48 in FIG. 1 and 2); and
control circuitry (control circuitry #30 in FIG. 1) configured to use FSK demodulation to receive communications from the additional electronic device (see para. [0023], “In device 24, coil 48 is used to receive signals 44. Power receiving circuitry 54 uses the received signals on coil 48 and rectifier 50 to produce DC power. At the same time, wireless transceiver circuitry 46 uses FSK demodulation to extract the transmitted in-band data from signals 44.”).
	It would have been obvious to one of ordinary skill in the art to further modify the electronic device taught by Park (in view of Cha) to include the in-band communication scheme taught by Garbus in order to transmit communications between the devices in the system while power is simultaneously being wirelessly conveyed between the devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ha et al. (US 2020/0028376 A1) teaches an electronic device capable of wireless power transmission and reception which shares its state of charge with the other device in the wireless charging system and various information related to both devices of is displayed on one screen.
	Kim et al. (US 2014/0070624 A1) teaches an apparatus capable of wireless power transmission and reception which displays information regarding state of charge of the devices and provides the user options to control the operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Diaz-Clark whose telephone number is (571)272-5369. The examiner can normally be reached Mon-Thur, 8:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARDC/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859